Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to an actuation arrangement and a thrust reverser, classified in F02K1/763.
II. Claims 19-20, drawn to a method, classified in F02K1/76.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus, specifically an apparatus that does not comprise a track disposed on a frame.
This application contains claims directed to the following patentably distinct species:
Species 1: Fig 5A
Species 2: Figure 5B
The species are independent or distinct because they each present distinct geometries of the lug and track. In addition, these species are not obvious variants of each other based on the current record.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant’s election without traverse of Invention I and Fig 4 in a telephone call with Attorney Nigro on 8/3/21 is acknowledged. Claims 19-20 are withdrawn.

Claim Objections
Claim 4 is objected to because of the following informalities: “parallel a line-of-action” and “non-parallel the line-of-action” should be “parallel to a line-of-action” and “non-parallel to the line-of-action”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3532275 (Hom).
Regarding claim 1-4, 10-14 Hom teaches a thrust reverser and an actuation arrangement for the thrust reverser (Fig 1, 3, col 3 ll. 1-75, col 4 l. 42-col 5 l. 46), comprising: a frame and a track disposed on the frame (track 11, 12 disposed on a frame 72 of the thrust reverser); a carrier configured to translate along the track disposed on the frame of the thrust reverser, the carrier operatively coupled to the track (carrier 10 translates on a track 11, 12 disposed on a frame 72 of the thrust reverser), wherein the carrier is configured to move a first reverser door between a closed position and an open position in response to the carrier translating along the track (carrier 10 is operatively coupled to and moves reverser door 81 between closed/stowed and open/deployed positions – see col 4 l. 42-col 5 l. 46); wherein the first reverser door is configured to move to a first position in response to the carrier moving with respect to the track in a first direction, and move to a second position in response to the carrier .

    PNG
    media_image1.png
    316
    596
    media_image1.png
    Greyscale

Claim(s) 1-2, 5, 10, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0121839 (Chandler).
Regarding claim 1-2, 5, 10, 15-17, Chandler teaches a thrust reverser and an actuation arrangement for the thrust reverser (abstract, Fig 2A, 2B), comprising: a frame and a track disposed on the frame (track 62 disposed on a stationary structure/frame of the thrust reverser); a carrier configured to translate along the track disposed on the frame of the thrust reverser, the carrier operatively coupled to the track (carrier 64 translates on the track 62), wherein the carrier is configured to move a first reverser door between a closed position and an open position in response to the carrier translating along the track (carrier 64 is operatively coupled to and moves first reverser door 31 between closed/stowed and open/deployed positions – see para 28-30); wherein the first reverser door is configured to move to a first position in response to the carrier moving with respect to the track in a first direction, and move to a second position in response to the carrier moving with respect to the track in a second direction (“first position” can be the stowed position in Fig 4A and the “second position” can be the deployed position in Fig 4B; when the carrier moves aft the door is moved to the first position and when the carrier moves forward the door is moved to the second position); and a deployable fairing pivotally coupled to the frame (deployable fairing 32 is pivotally coupled to the frame at 53b – see Fig 1A-1C, para 26), the deployable fairing operatively coupled to the carrier (deployable fairing is operatively coupled to the carrier via link 41a or 41b, para 30), wherein the deployable fairing is configured to move away from a central axis of the thrust reverser to provide clearance for the reverser door to rotate into a deployed position (the upstream end of the deployable fairing 32 moves away from the central axis of the reverser and provides clearance for the reverser door 31 by moving out of the path of the reverser door – see Fig 4A-4B; “to provide .

    PNG
    media_image2.png
    454
    541
    media_image2.png
    Greyscale


Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3164956 (Colebrook).
Regarding claim 1, 7-9, Colebrook teaches an actuation arrangement for a thrust reverser (Fig 1, 4-5), comprising: a carrier configured to translate along a track disposed on a frame of the thrust reverser (see annotated figure below and Fig 1; carrier translates along a track disposed on a frame of the thrust reverser; the frame is the stationary nacelle portion of the thrust reverser), wherein the carrier is configured to move a reverser door between a closed position and an open position in response to the carrier translating along the track (see Figs 2-4; carrier moves reverser door 13 in response to translation of the carrier); and a deployable fairing pivotally coupled to the .

    PNG
    media_image3.png
    623
    463
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3532275 (Hom) in view of US 3797785 (Baerresen).
Regarding claim 6, Hom fails to teach wherein the carrier comprises a first track lug and the track comprises a groove configured to receive the first track lug. However, it was well known in the art that the translating structure (e.g. the carrier) may comprise a lug, and the stationary track may comprise a groove, as taught by Baerresen (Fig 8, stationary structure 40 with a track 90; track 90 has a groove which fits a lug/slider 104). It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the sliding mechanism of Baerresen, wherein the carrier of Hom comprises a first track lug and the track comprises a first groove configured to receive the first track lug, in order to accommodate sliding/translating movement, as taught by Baerresen. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing the carrier with a first track lug and the track with a first groove configured to receive the first track lug, yields predictable results.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.